Citation Nr: 0016411	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claim for a 
rating in excess of 10 percent for patellofemoral pain 
syndrome of the right knee, and granted his claim for a 
compensable rating for patellofemoral pain syndrome of the 
left knee, and assigned a 10 percent disability rating.  The 
veteran filed a timely appeal to these determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's patellofemoral pain syndrome of the right 
and left knees is currently manifested by essentially normal 
physical examination results, with full range of motion 
bilaterally, but with credible complaints of pain, swelling, 
and giving way of the knees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5099-
5024 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5099-
5024 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for patellofemoral 
pain syndrome of the right and left knees are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (the Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate schedular evaluations 
of the veteran's disorders have been properly developed.  No 
further assistance to the veteran is required on those issues 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the severity of the veteran's service-
connected knee disorders includes the report of a VA joints 
examination conducted in November 1995.  At that time, the 
veteran primarily complained of bilateral knee pain, with 
occasional giving out of the knees when walking.  Examination 
revealed a normal gait, and the veteran could squat fully 
without problems.  There was crepitus on passive flexion and 
extension of both knees, and some tenderness to palpation of 
the infrapatellar ligament on the right.  There was no 
anteroposterior or lateral instability of either knee, and 
flexion was to 120 degrees bilaterally.  Recent x-rays were 
noted to be essentially negative.  The examiner deferred a 
diagnosis pending the results of an upcoming magnetic 
resonance imaging (MRI).

This same VA examiner conducted a follow-up examination in 
June 1996, at which time the veteran reported that his knees 
were essentially the same as at the time of the previous 
examination.  Examination results were essentially the same 
as well, with no lateral instability, 122 degrees of flexion 
bilaterally, and tenderness to palpation of the patella.  The 
only new finding was of induration, or thickening, of the 
lateral infrapatellar bursa on the right.  The examiner also 
reported that the results of the recent MRI showed effusion 
in both knees.  The examiner diagnosed patellofemoral 
syndrome of both knees with episode of bursitis manifested by 
effusion on the bursa of the knees.

Also relevant are VA outpatient treatment notes dated from 
November 1992 to September 1997.  These notes indicate 
similar complaints of knee pain and occasional giving out of 
the knees, although the veteran stated that he had never 
actually fallen as a result.  He also complained of swelling 
and popping of the knees, and that his knee problems 
prevented him from running, jumping, or standing for long 
periods.  Treatment consisted of medications and 
strengthening exercises.  In addition, a left knee brace was 
issued in May 1997.

The veteran was also treated from June to August 1997 at St. 
Elizabeth's Hospital, a private health care facility.  At 
that time, the veteran complained of bilateral knee pain 
which was mostly "aggravating" in nature.  He again 
complained of his legs feeling weak and the sensation of 
giving way.  On examination, there was some increased 
thickness of the distal patellae bilaterally.  Active range 
of motion was within functional limits with the exception of 
left knee flexion, which was reduced by 20 percent, and left 
knee extension, which was reduced by 5 percent.  Both knees 
were within functional limits on passive range of motion 
testing.  Varus and valgus testing was negative bilaterally, 
as was McMurray's test.  MRI's of the left knee revealed 
small to moderate joint effusion, and Grade II-III 
chondromalacia of the lateral patellar facet with slight 
lateral patellar tilt.  A formal diagnosis was not rendered.

In April 1998, the veteran underwent a VA orthopedic 
examination.  At that time, the veteran complained of 
bilateral anterior knee pain, which had not been responsive 
to conservative measures including a short quadriceps 
strengthening exercise program, minor bracing, and avoidance 
of selected recreational activities.  It was noted that the 
veteran worked for the U.S. Postal Service, where he was 
required to stand, ambulate over long distances, and climb 
stairs.  On physical examination, the veteran had crepitus on 
attempted lateral translation of the patella.  Patellar 
tracking was normal, but there was a tendency towards lateral 
patellar tilt evident on passive manipulation of the patella.  
There was also pain upon compression of the patella.  Range 
of motion was within normal limits bilaterally.  X-rays were 
unremarkable, save for evidence of a tendency towards lateral 
tilt of the patella.  The examiner diagnosed anterior knee 
pain secondary to chondromalacia patella, and recommended 
that the veteran be placed on an exercise program.  He also 
recommended that the veteran modify his vocation to a more 
sedentary role so as not to exacerbate his condition.

Also of record are treatment notes dated from August 1998 to 
January 1999 from Washington University School of Medicine. 
An initial examination dated in August 1998 indicates that 
the veteran felt that he was not making any improvement with 
physical therapy, and was suffering from increasing 
mechanical locking, catching, and clicking under the patella 
bilaterally.  He stated that he did not have any giving way 
or buckling.  Physical examination revealed a full range of 
motion, with no effusion or laxity, but with crepitus.  X-
rays revealed no joint space narrowing, but mild osteophyte 
formation and significant lateral tilt.  The examiner 
diagnosed bilateral patellofemoral chondral injury, and 
recommended follow-up for arthroscopy.

The veteran underwent a left knee arthroscopic lateral 
retinacular release in October 1998, and subsequently 
underwent a right knee arthroscopic lateral retinacular 
release in December 1998.  In October 1998, following the 
left knee arthroscopy, the veteran was found to have no left 
knee effusion, a full range of motion, mild quadriceps 
atrophy, and no patellofemoral crepitus.  The veteran stated 
that he was pleased with the results.  In late December 1998, 
following the right knee arthroscopy, the veteran was found 
to have less than 1+ effusion, and a range of right knee 
motion from 5 to 105 degrees.  The veteran noted improvement 
in his symptoms, and stated that his pain had improved 
postoperatively.  He stated that he no longer had the locking 
or catching that he was having preoperatively.

Also of record is an examination report dated in March 1999 
from Metropolitan Orthopedics, Inc., a private health care 
facility.  At that time, the veteran stated that since the 
time of his arthroscopic surgery, his knees felt worse.  He 
stated that he could not put any pressure on his legs, and 
had difficulty going up stairs.  He also complained of 
increased pain after walking for any period of time, and that 
his knees became stiff after sitting.  He stated that he wore 
braces only when his knees hurt a lot.  Physical examination 
revealed well-healed arthroscopic incisions, and moderate 
thickening of each infrapatellar fat pad on palpation.  There 
was no palpable effusion, and both knees exhibited complete 
motion from zero to 135 degrees.  There was clinically good 
patellar alignment and patellar tracking, with no significant 
subpatellar crepitus and no joint line tenderness of either 
knee.  There was also no varus or valgus laxity, and 
Lachman's and drawer test were both normal.  Muscle tone was 
good, and both thigh and calf measurements were essentially 
equal.  X-rays were essentially normal.  The examiner then 
diagnosed the following:

From my clinical examination, I find no 
significant evidence to suggest severe 
patellofemoral disease.  Patellar 
tracking is quite good and there is no 
significant objective findings other than 
some residual thickening of each 
infrapatellar fat pad.  To some degree, 
it is my opinion, that the subjective 
complaints offered by [the veteran] are 
somewhat disproportionate with the lack 
of objective findings noted on the 
examination.

In view of the previous surgical findings 
and history, it is my opinion, that [the 
veteran] does not require specific 
further orthopedic treatment.  I do not 
believe further investigation or further 
surgery would be of benefit.  I believe 
that he should be able to continue a home 
exercise program at this time and the 
need for formal physical therapy is no 
longer necessary.

This examiner then opined that the veteran was able to work, 
but with restrictions against repetitive squatting, bending, 
kneeling, climbing or lifting more than 20 or 25 pounds.  
However, he noted that the veteran could walk and/or stand 
without definitive restrictions.

This same physician also completed a musculoskeletal 
condition form issued by the U.S. Department of Labor, dated 
in April 1999, indicating that the veteran was limited in 
twisting, pushing, pulling, lifting, squatting, kneeling, and 
climbing.  However, he was not restricted from sitting, 
walking, standing, reaching, operating a motor vehicle, or 
performing repetitive movements.

Both the veteran's right and left knee disorders have been 
evaluated as 10 percent disabling by analogy to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024, 
pursuant to which the severity of tenosynovitis is evaluated.  
DC 5024, in turn, states that tenosynovitis is to be rated 
based on limitation of motion of the affected parts.  

The limitation of knee flexion is evaluated pursuant to DC 
5260.  Under this code, a noncompensable (zero percent) 
rating is warranted when flexion is limited to 60 degrees.  A 
10 percent rating is warranted when it is limited to 45 
degrees.  A 20 percent rating is warranted when it is limited 
to 30 degrees.  Finally, a 30 percent rating is warranted 
when flexion is limited to 15 degrees.  A review of the 
evidence detailed above reveals that the veteran has most 
recently been found to exhibit full knee flexion bilaterally, 
including at the time of testing in April 1998, August 1998, 
and, most recently, in March 1999.  This corresponds to no 
more than a noncompensable (zero percent) rating under the 
criteria of DC 5260.  The Board acknowledges that the veteran 
was found to have flexion to only 120 degrees in November 
1995, and to 122 degrees in June 1996.  However, these 
limitations are both well in excess of the limitation of 
flexion to 45 degrees required for the assignment of a 10 
percent rating under DC 5260.

The limitation of knee extension is evaluated pursuant to DC 
5261.  Under this code, a noncompensable evaluation is 
warranted when extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees.  
A 20 percent rating is warranted when it is limited to 15 
degrees.  A 30 percent rating is warranted when it is limited 
to 20 degrees.  A 40 percent rating is warranted when it is 
limited to 30 degrees.  Finally, a 50 percent rating is 
warranted when extension is limited to 45 degrees.  A review 
of the evidence detailed above reveals that the veteran has 
consistently and repeatedly been found to exhibit full 
extension bilaterally, including at the time of examinations 
in April 1998, August 1998, and, most recently, in March 
1999.  The Board notes that the veteran was found to exhibit 
right knee extension to 5 degrees shortly after his 
arthroscopy in December 1998, but notes that this motion had 
returned to full extension by the time of follow-up testing 
in March 1999.  Thus, the Board finds that the veteran's knee 
disorders do not meet the criteria for a compensable rating 
under DC 5261.

However, the veteran has provided extensive details, which 
the Board finds credible, as to the ways in which the pain 
and decreased range of motion of his knees have made the 
normal tasks of everyday living difficult.  Specifically, the 
veteran has complained of pain and swelling of the knees 
after standing for extended periods and stiffness in the 
knees after sitting, which make tasks such as walking up 
steps, running, squatting and jumping somewhat difficult, as 
well as a giving way and popping sensation when walking.  In 
this regard, the Board notes that while lay witnesses are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, the veteran has recently been medically 
restricted by his physician from engaging in activities which 
require repetitive squatting, bending, kneeling, climbing or 
lifting more than 20 to 25 pounds.  Such symptoms would 
undoubtedly result in some functional loss in addition to 
that which has objectively been demonstrated, and which the 
Board must consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board therefore 
determines that the objective evidence of slightly limited 
motion, when viewed in conjunction with the veteran's 
consistent complaints of pain on use, swelling in the knees, 
and giving way of the knees, which the Board finds credible, 
establishes that the veteran's right and left knee disorders 
more closely approximate the level of severity contemplated 
by a 10 percent rating under DC 5271.  However, given the 
almost complete lack of objective, clinical findings of knee 
abnormalities at the time of the veteran's most recent March 
1999 examination, a higher rating is not warranted by the 
evidence.

The Board would point out that its denial of each of the 
instant claims is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disabilities under 
consideration have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  Although the 
veteran has been medically restricted in the tasks he can 
engage in work, he stated in March 1999 that he was currently 
working for the U.S. Postal Service "in a sedentary 
capacity," and thus appears to be able to avoid those 
actions which could exacerbate his disorder.  In the absence 
of such factors, the Board is not required to remand these 
matters to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 

ORDER

A disability rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.

A disability rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

